department of the treasury internal_revenue_service washington d c aug number release date uilc cc tege eoeg et1 - cor-126664-01 memorandum for director internal_revenue_service center kansas city mo attn entity control from subject office of division counsel associate chief_counsel tax exempt and government entities cc tege eoeg et1 - cor-126664-01 railroad retirement act tax status in accordance with the coordination procedure established between the service and the railroad retirement board rrb the rrb has provided us with its opinion that was an employer under the railroad retirement act and the railroad unemployment insurance act the acts from date until date and that became an employer under the acts effective date the name and address of the contact official for both taxpayers is we have reviewed the opinion of the rrb and based upon the information submitted to the rrb we also conclude that was an employer under the railroad_retirement_tax_act rrta from date until date and that became an employer under the rrta effective date please take the appropriate action regarding these businesses will e mcleod cc
